Title: General Orders, 20 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 20th 1776.
Parole Brunswick.Countersign White.


The Sentries at all the batteries, where Cannon are placed, are to be increased to the number the Brigadier finds necessary; and they are all to be doubled at night: They are not to suffer any person whatever (excepting the rounds, or Officer of the guard) to go into the Batteries at night; nor is any person whatever, but the Generals, or Field Officers of the Army, and officers and men of the Artillery, who have real business there, to be permitted, even in the day time, to go on the platforms in the batteries, or to approach the Cannon, or to meddle with the Rammers, Spunges, or any of the Artillery Stores placed there. The Officers of every Guard, are to see that their men, are particularly alert in executing this order.
No Person whatever, belonging to the Army, is to be innoculated

for the Small-Pox—those who have already undergone that operation, or who may be seized with Symptoms of that disorder, are immediately to be removed to the Hospital provided for that purpose on Montresors’-Island. Any disobedience to this order, will be most severely punished—As it is at present of the utmost importance, that the spreading of that distemper, in the Army and City, should be prevented.
